
	

113 S1007 IS: Biomass Thermal Utilization Act of 2013
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1007
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. King (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to include
		  biomass heating appliances for tax credits available for energy-efficient
		  building property and energy property.
	
	
		1.Short titleThis Act may be cited as the
			 Biomass Thermal Utilization Act of
			 2013 or the BTU
			 Act of 2013.
		2.Residential
			 energy-efficient property credit for biomass fuel property
			 expenditures
			(a)Allowance of
			 creditSubsection (a) of section 25D of the Internal Revenue Code
			 of 1986 is amended—
				(1)by striking
			 and at the end of paragraph (4),
				(2)by striking the
			 period at the end of paragraph (5) and inserting , and,
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(6)30 percent of the
				qualified biomass fuel property expenditures made by the taxpayer during such
				year.
						.
				(b)Qualified
			 biomass fuel property expendituresSubsection (d) of section 25D
			 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new paragraph:
				
					(6)Qualified
				biomass fuel property expenditure
						(A)In
				generalThe term qualified biomass fuel property
				expenditure means an expenditure for property—
							(i)which uses the
				burning of biomass fuel to heat a dwelling unit located in the United States
				and used as a residence by the taxpayer, or to heat water for use in such a
				dwelling unit, and
							(ii)which has a
				thermal efficiency rating of at least 75 percent (measured by the higher
				heating value of the fuel).
							(B)Biomass
				fuelFor purposes of this section, the term biomass
				fuel means any plant-derived fuel available on a renewable or recurring
				basis, including agricultural crops and trees, wood and wood waste and
				residues, plants (including aquatic plants), grasses, residues, and fibers.
				Such term includes densified biomass fuels such as wood
				pellets.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after December 31,
			 2013.
			3.Investment tax credit
			 for biomass heating property
			(a)In
			 generalSubparagraph (A) of
			 section 48(a)(3) is amended by striking or at the end of clause
			 (vi), by inserting or at the end of clause (vii), and by
			 inserting after clause (vii) the following new clause:
				
					(viii)open-loop biomass (within the meaning of
				section 45(c)(3)) heating property, including boilers or furnaces which operate
				at thermal output efficiencies of not less than 65 percent (measured by the
				higher heating value of the fuel) and which provide thermal energy in the form
				of heat, hot water, or steam for space heating, air conditioning, domestic hot
				water, or industrial process heat, but only with respect to periods ending
				before January 1,
				2017,
					.
			(b)30 percent and
			 15 percent credits
				(1)In
			 generalSubparagraph (A) of section 48(a)(2) is amended—
					(A)by redesignating
			 clause (ii) as clause (iii),
					(B)by inserting
			 after clause (i) the following new clause:
						
							(ii)except as
				provided in clause (i)(V), 15 percent in the case of energy property described
				in paragraph (3)(A)(viii), and
							,
				and
					(C)by inserting
			 or (ii) after clause (i) in clause (iii), as so
			 redesignated.
					(2)Increased
			 credit for greater efficiencyClause (i) of section 48(a)(2)(A) is
			 amended by striking and at the end of subclause (III) and by
			 inserting after subclause (IV) the following new subclause:
					
						(V)energy property described in paragraph
				(3)(A)(viii) which operates at a thermal output efficiency of not less than 80
				percent (measured by the higher heating value of the
				fuel),
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, in taxable years ending after such date, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
			
